DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an application filed on 06/11/2021, wherein claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 15 recites “A computer program product comprising a computer readable storage medium ...”.  The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer program product as claimed typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of the term, particularly when the specification is silent on an explicit definition.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
Since Applicant’s specification (see paragraph [0067]) states “computer-readable storage medium, as used herein, is not to be construed as being transitory signals per se”, the Examiner suggests that the Applicant replace the language “computer program product comprising a computer readable medium” with the language “computer program product embodied on a computer readable storage medium” as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. Applicant is suggested to review page 4 of the Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009, under section II. Subsection (c), which describes a non-transitory computer readable storage medium being patent-eligible subject matter.
Claims 16-20 are dependent from claim 15, and are therefore rejected on the same basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lyle (US 2008/0022209) in view of Waltermann et al. (US 2016/0094355), hereinafter Waltermann.
Regarding claim 1, Lyle discloses a computer-implemented method, comprising: 
identifying a presentation schema for a multi-screen presentation (Lyle, [0017], [0051]: dynamic content controller tool identifies an agenda (schema) for an electronic meeting, web conference, etc. (multi-screen presentation)); 
identifying a set of presenters for the multi-screen presentation (Lyle, [0034]: dynamic content controller tool receives identification presenters invited to the meeting); 
determining a presentation rate of the multi-screen presentation, the presentation rate determined during the multi-screen presentation (Lyle, Fig. 2, [0033], [0008]: once a meeting is initiated, dynamic content controller displays a visual indicator of the amount of the presentation completed and the amount of time expended (presentation rate); 
generating a workflow visualization for the multi-screen presentation based on the presentation schema and the presentation rate of the multi-screen presentation (Lyle, Fig. 2, [0033], [0008]: visual indicator (workflow visualization) is based on the amount of the presentation completed and the amount of time expended (presentation rate) for agenda items (schema)); and 
dynamically transitioning during the multi- screen presentation, the dynamic transitioning based on the presentation schema, the presentation rate, and the workflow visualization (Lyle, Fig. 4, steps 50-56; [0038], [0008]: a trigger event causing the removal of a portion of the meeting adjusts the content of the agenda (schema), generates a visual indicator (workflow visualization) that shows the changes in the amount of presentation completed and the time expended (presentation rate), and dynamically adjusts the flow (transitioning) of the meeting/presentations).
Lyle does not explicitly disclose between presenters of the set of presenters.
However, Waltermann discloses dynamically transitioning between presenters of the set of presenters during the multi- screen presentation (Waltermann, [0035]-[0036]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Lyle and Waltermann before him or her before the effective filing date of the claimed invention, to modify a method for dynamically managing changes to the flow of an electronic meeting as taught by Lyle, to include automatically managing the transfer of display and control capabilities from a current presenter device to the next presenter device as taught by Waltermann.  The motivation for doing so would have been to allow the current presenter to leave the meeting with their device without disrupting the meeting (Waltermann, [0036]).
Regarding claim 8, the limitations have been addressed in the rejection of claim 1, and furthermore Lyle discloses a system (Lyle, Fig. 1), comprising: 
one or more processors (Lyle, [0044]); and 
a computer-readable storage medium, coupled to the one or more processors, storing program instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (Lyle, [0046]-[0047]).
Regarding claim 15, the limitations have been addressed in the rejection of claim 1, and furthermore, Lyle discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by one or more processors to cause the one or more processors to perform operations (Lyle, [0047]-[0049]).
Regarding claim 2, Lyle discloses further comprising: determining a sequence of presenters of the set of presenters based on the presentation schema and the set of presenters for the multi-screen presentation (Lyle, [0002]: an agenda (schema) includes topics for discussion and the names of the presenters; [0051]: dynamic content controller monitors the agenda (schema) and presentations (set of presenters) to control the flow (sequence) of the presentations).
Regarding claim 3, Lyle discloses wherein the presentation schema is a presentation rule for the multi- screen presentation (Lyle, [0023]: agenda (schema) items have allotted times (rule)).
Regarding claim 4, Lyle discloses wherein the presentation schema is a presentation content of the multi-screen presentation (Lyle, [0002]: an agenda has links to the presentations).
Regarding claim 5, Lyle does not explicitly disclose further comprising: determining a number of screens to be shared at a time during one or more portions of the multi-screen presentation.
However, Waltermann discloses further comprising: determining a number of screens to be shared at a time during one or more portions of the multi-screen presentation (Waltermann, [0035]-[0037]: determining when the presentation material for two presenters will be displayed from one or two display devices (screens)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Lyle and Waltermann before him or her before the effective filing date of the claimed invention, to modify a method for dynamically managing changes to the flow of an electronic meeting as taught by Lyle, to include determining when to transfer all display and control capabilities to a new presenter device or to continue using the current device for display as taught by Waltermann.  The motivation for doing so would have been to prevent disrupting the meeting when a presenter needs to leave the meeting with their device (Waltermann, [0036]).
Regarding claim 6, Lyle does not explicitly disclose wherein dynamically transitioning between the presenters transfers a display of the multi-screen presentation from a first presenter display to a second presenter display.
However, Waltermann discloses wherein dynamically transitioning between the presenters transfers a display of the multi-screen presentation from a first presenter display to a second presenter display (Waltermann, [0035]-[0036]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Lyle and Waltermann before him or her before the effective filing date of the claimed invention, to modify a method for dynamically managing changes to the flow of an electronic meeting as taught by Lyle, to include automatically managing the transfer of display and control capabilities from a current presenter device to the next presenter device as taught by Waltermann.  The motivation for doing so would have been to allow the current presenter to leave the meeting with their device without disrupting the meeting (Waltermann, [0036]).
Regarding claims 9-13, the limitations have been addressed in the rejections of claims 2-6, respectively.
Regarding claims 16-19, the limitations have been addressed in the rejections of claims 2-5, respectively.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyle in view of Waltermann, further in view of Xi et al. (US 2017/0237788), hereinafter Xi.
Regarding claim 7, Lyle does not explicitly disclose wherein dynamically transitioning between the presenters transfers voice control and screen share control from a first presenter to a second presenter.
However, Waltermann discloses wherein dynamically transitioning between the presenters transfers screen share control from a first presenter to a second presenter display (Waltermann, [0035]-[0036]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Lyle and Waltermann before him or her before the effective filing date of the claimed invention, to modify a method for dynamically managing changes to the flow of an electronic meeting as taught by Lyle, to include automatically managing the transfer of display and control capabilities from a current presenter device to the next presenter device as taught by Waltermann.  The motivation for doing so would have been to allow the current presenter to leave the meeting with their device without disrupting the meeting (Waltermann, [0036]).
Furthermore, Lyle and Waltermann do not explicitly disclose voice control.
However, Xi discloses wherein dynamically transitioning between the presenters transfers voice control and screen share control from a first presenter to a second presenter (Xi, [0025], [0028], [0043]: the role of master presenter switches automatically during an online conference session; [0023]: a master presenter shares audio and content currently displayed on his/her endpoint).
It would have been obvious to one of ordinary skill in the art, having the teachings of Lyle, Waltermann and Xi before him or her before the effective filing date of the claimed invention, to modify a method for dynamically managing transfer of display and control capabilities between a current presenter device and a next presenter device in an electronic meeting as taught by Lyle and Waltermann, to include automatically sharing audio from the new presenter device as taught by Xi.  The motivation for doing so would have been to allow the current presenter to leave the meeting with their device without disrupting the meeting.
Regarding claim 14, the limitations have been addressed in the rejection of claim 7.
Regarding claim 20, Lyle does not explicitly disclose wherein dynamically transitioning between the presenters transfers a display of the multi-screen presentation from a first presenter display to a second presenter display and transfers voice control and screen share control from a first presenter to a second presenter.
However, Waltermann discloses wherein dynamically transitioning between the presenters transfers a display of the multi-screen presentation from a first presenter display to a second presenter display and transfers screen share control from a first presenter to a second presenter (Waltermann, [0035]-[0036]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Lyle and Waltermann before him or her before the effective filing date of the claimed invention, to modify a method for dynamically managing changes to the flow of an electronic meeting as taught by Lyle, to include automatically managing the transfer of display and control capabilities from a current presenter device to the next presenter device as taught by Waltermann.  The motivation for doing so would have been to allow the current presenter to leave the meeting with their device without disrupting the meeting (Waltermann, [0036]).
Furthermore, Lyle and Waltermann do not explicitly disclose voice control.
However, Xi discloses wherein dynamically transitioning between the presenters transfers a display of the multi-screen presentation from a first presenter display to a second presenter display and transfers voice control and screen share control from a first presenter to a second presenter (Xi, [0025], [0028], [0043]: the role of master presenter switches automatically during an online conference session; [0023]: a master presenter shares audio and content currently displayed on his/her endpoint).
It would have been obvious to one of ordinary skill in the art, having the teachings of Lyle, Waltermann and Xi before him or her before the effective filing date of the claimed invention, to modify a method for dynamically managing transfer of display and control capabilities between a current presenter device and a next presenter device in an electronic meeting as taught by Lyle and Waltermann, to include automatically sharing audio from the new presenter device as taught by Xi.  The motivation for doing so would have been to allow the current presenter to leave the meeting with their device without disrupting the meeting.

Related Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Faulkner (US 2022/0103566) discloses a system that automatically escalates/de-escalates a person to/from a presenter role due to changes to an agenda or shared content ([0092]).  The presenter role has control of audio signals and content displayed on the remote computers of audience members ([0034]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.

/LESA M KENNEDY/Primary Examiner, Art Unit 2458